Citation Nr: 0502682	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  95-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease with angina pectoris and essential hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an appeal of a May 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), that denied service connection for atherosclerotic 
heart disease with angina pectoris and essential 
hypertension, and residuals of a right shoulder injury.  In a 
February 2001 decision, the Board determined that service 
connection was not warranted for these disabilities.  

The veteran appealed this matter to the United States Court 
of Appeals for Veterans Claims.  In April 2001, the General 
Counsel for VA on behalf of the Secretary filed a motion to 
vacate the Board's decision and remand the matter to the 
Board.  The Court issued an order in May 2001, vacating and 
remanding the case to the Board for proceedings consistent 
with the motion.  In June 2001, the veteran filed a motion 
for reconsideration of the Board's February 2001 decision.  
This motion was denied as moot in August 2001 in light of the 
court's ruling.

In August 2002, the Board denied the claim for service 
connection for residuals of a right shoulder injury.  Further 
development was undertaken with respect to the issue of 
service connection for atherosclerotic heart disease with 
angina pectoris and essential hypertension.  This matter was 
remanded to the RO in July 2003.  The requested development 
has been completed, and this matter returned to the Board for 
review.


FINDINGS OF FACT

1.  The duties of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied. 

2.  Cardiovascular disease, to include hypertension was not 
manifested during service or within one year of the veteran's 
separation from service, and is not shown to be causally or 
etiologically related to service. 



CONCLUSION OF LAW

Cardiovascular disease, to include hypertension was not 
incurred in or aggravated during active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2004). 
  
First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
In April 2001, this matter was remanded to the Board for the 
express purpose of providing VCAA notice to the appellant.  
This was then accomplished by letters dated in December 2002 
and August 2003.  The Pelegrini II Court held, in part, that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121. 

The August 2003 letter advised the veteran what information 
and evidence was needed to substantiate the claim.  The 
letter also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The appellant was advised to send VA any relevant 
evidence in his possession.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records such as medical records, employment records, 
and records from other Federal agencies.  

It must also be noted that the appellant has consistently 
been apprised by VA of what was needed to substantiate the 
claim since the beginning of the claims process.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the appellant in August 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 
 
The Board finds that the discussions in the statement of the 
case and supplemental statements of the case, in addition to 
correspondence to the appellant identified above, also 
generally provided him with information regarding the 
applicable regulations and evidence necessary to substantiate 
his claim.  The appellant was advised of the applicable law 
and regulations governing his claim in a February1995 
statement of the case (SOC).  He was also informed of the 
lack of evidence of the requisite nexus evidence of heart 
disease necessary to establish entitlement to service 
connection.  Supplemental statements of the case (SSOC) 
issued between 1995 and 2004 reviewed additional evidence 
received, and continued the denial of the claim based upon 
the absence evidence relating the current disability to 
service.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letters to the 
appellant in 2002 and 2003, in conjunction with the 
discussions contained in the other documents described above, 
have, in their totality, notified him what information and 
evidence was needed to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, there 
has been no prejudicial error to the claimant.   

Regarding the 30-day period for response referenced in the 
August 2003 letter, the Board notes that the United States 
Court of Appeals for the Federal Circuit, on September 22, 
2003, invalidated such time restrictions.  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In this regard, the President signed into 
law, the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003), which now permits the VA to 
adjudicate a claim before the expiration of the one-year time 
period afforded pursuant to the statute.  The August 2003 
letter requested the information or evidence within 30 days, 
but also properly notified the appellant that he could take 
one year from the date of the letter to submit the requested 
information or evidence, but that VA may decide his claim 
sooner.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disability.   In this regard, the 
record discloses further evidentiary development was 
undertaken in this matter.  In this context, the appellant 
was requested to provide information concerning all pertinent 
treatment he received for his cardiovascular disability since 
service.  To the extent possible, all available records 
identified by the appellant were obtained.  VA and private 
medical records have been associated with the claims file, as 
have the appellant's service medical and personnel records.  
The appellant has more recently submitted additional written 
argument in support of his claim.  Following a review of the 
record, the Board finds the appellant was given every 
opportunity to submit or identify relevant records in further 
support of his claim.  The appellant has reported no other 
potential sources of medical evidence for review in support 
of his claim.  The Board is satisfied that its duty has been 
met and that VA has made reasonable efforts to obtain records 
adequately identified by the appellant.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board finds, however, that the circumstances of this case 
do not warrant medical examination and that sufficient 
medical evidence is of record to decide this claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.   


Service Connection

Service medical records are negative for any treatment or 
diagnosis of heart disease or elevated blood pressure 
readings.  A blood pressure reading of 110/82 was recorded on 
separation examination in January 1973.  The heart was 
evaluated as normal on examination.

The evidence of record shows atherosclerotic heart disease 
with angina pectoris, and essential hypertension were 
diagnosed during VA hospitalization in May 1977.  The veteran 
presented with precordial pain, involving primarily the left 
side, especially on exertion.  A blood pressure reading of 
125/90 was recorded at that time.

The veteran was referred for further cardiac evaluation in 
July 1977.  The consultation report referenced a diagnosis of 
ischemic heart disease and anginal symptoms and signs of 
congestive heart failure.  The report notes the veteran 
reported a history of chest pain beginning in 1972.  He 
reported he was seen by a physician following an episode of 
sharp pain accompanied by radiating pain in the left arm in 
1973.  According to the veteran, he was evaluated with angina 
and treated with nitroglycerin.  He denied any recurrence of 
chest pain until February 1977.  

Private medical records document intermittent diagnosis and 
treatment for chest pain and other cardiac complaints from 
1994 to 2003 with diagnoses of hypertension and angina 
pectoris, and syncopal episode with questionable transient 
ischemic attack.  A March 2003 private medical statement 
indicated that repeated diagnostic studies conducted between 
1998 and 2002 did not demonstrate any evidence of ischemic 
heart disease, although the veteran was noted to be at risk 
for the development of atherosclerotic cardiovascular 
disease.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for certain chronic diseases, such as 
cardiovascular-renal disease, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; however, if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
the veteran is not entitled to service connection for a heart 
disorder.  Although the veteran clearly has a current 
diagnosis of cardiovascular disease, he has not presented 
competent medical evidence specific to his case upon which 
service connection can be granted for the disorder.  The 
evidence of record does not establish that veteran had 
elevated blood pressure readings or cardiovascular pathology 
in service or for many years thereafter.  In this regard, the 
Board notes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
heart disorder in service.  At separation he denied any 
symptoms of heart disease, and clinical evaluation of the 
heart was normal.  In fact, cardiovascular pathology was 
first clinically shown in 1977, more than four years after 
service.  Therefore, the Board finds that the veteran did not 
develop cardiovascular disease during service or within one 
year thereafter.

In addition to the lack of medical evidence establishing that 
the veteran had a heart disorder in service or for many years 
thereafter, no physician has linked any current heart 
disorder to service or to any incident that occurred during 
active service.  Thus, the evidence of record does not 
establish that the veteran had symptomatology in service, 
that the disorder manifested within a year following the 
veteran's separation from service, or that there is a nexus 
between the current disorder and his military service.  
Therefore, service connection may not be granted on a direct 
or presumptive basis.

The Board has considered lay statements offered by the 
veteran purporting to show that his current heart disease is 
of service origin.  Where the issue is factual in nature, 
that is, whether an incident occurred during service or 
whether a clinical symptom is present, lay persons are 
competent to make assertions in that regard.  Cartwright v. 
Derwinski, 2 Vet. App. 24 (1991).  Thus, the veteran is 
competent to offer information regarding the history of his 
symptomatology.  However, when the question involves one of 
medical diagnosis or causation, as here, a lay person cannot 
provide competent evidence as to matters which require 
specialized medical knowledge acquired through experience, 
training, or education.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


ORDER

Service connection for atherosclerotic heart disease with 
angina pectoris and essential hypertension is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


